ORDER

PER CURIAM.
Mark Perry (Movant) appeals from the judgment denying his Rule 24.0351 post-conviction relief motion challenging his denial of probation under Section 559.115.3.2 We affirm.
*141We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s findings of facts and conclusions of law are not clearly erroneous. Rule 24.085(k); Roberts v. State, 276 S.W.3d 833, 835 (Mo. banc 2009). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 84.16(b) Mo. R. Civ. P. (2012).

. All rule references are to Mo. R.Crim. P. (2012).


. All statutory references are to RSMo.2000, unless otherwise indicated.